Notice of Pre-AIA  or AIA  Status
Claims 1-4, 6-11, 13-16, & 18-20 remain for examination.  The amendment filed 519/22 amended claims 1, 3, 6-9, 11, 13, & 19; and cancelled claims 5, 12, & 17.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of the amendment filed 5/19/22 with respect to the Araujo and Little references have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-11, 13-16, & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, & 19 were amended to include limitations pertaining to constructing an alternative dataset comprising a first portion of data that is the compromised portion of the real dataset, combined with a second portion of data that is data not associated with the real dataset [e.g. fake or decoy data].  The nearest prior art, Little (U.S. Patent Publication 2011/0276597) discloses a related invention for protecting datasets wherein when that invention detects an attacker has compromised one’s real dataset, it covertly redirects the attacker to a decoy application server providing alternate [fake] data.  However, Examiner now concurs with Applicant that the alternate dataset constructed by the Little invention is entirely decoy/fake data (see e.g. paragraph 0035), and there is not teaching or suggestion that Little constructs the fake data set including a portion of the real dataset that had been compromised.  Examiner could find no other reference that would teach or suggest these limitations.  Dependent claims 2-4, 6-10, 13-16, 18, & 20 follow from independent claims 1, 11, & 19 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 8,874,528 (Banerjee).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/26/22

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435